16 So. 3d 1003 (2009)
Tony BARBER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3516.
District Court of Appeal of Florida, First District.
August 28, 2009.
Tony Barber, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal is denied on the merits. Petitioner's claims concerning alleged errors by the trial court and ineffectiveness on the part of his trial counsel are denied inasmuch as these are matters properly raised by motion for postconviction relief, and habeas corpus will not lie as a substitute for such a motion. See Brown v. Crosby, 908 So. 2d 512 (Fla. 1st DCA 2005).
HAWKES, C.J., WOLF and BROWNING, JJ., concur.